Citation Nr: 0826472	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-20 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED), claimed as secondary to medication used to treat 
service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In March 2007, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.

In May 2006, the RO received communication from the veteran 
in which he claimed entitlement to service connection for 
arthritis, a dysthymic disorder, dermatitis or eczema, 
dermatophytosis of the foot, and bilateral tinnitus.  
Thereafter, by a July 2006 communication, the veteran 
withdrew these claims.  In this regard, it is noted that the 
June 2003 rating decision had also granted service connection 
for tinnitus, evaluated as 10 percent disabling effective 
from March 4, 2003.  The veteran did not appeal the down 
stream issues of schedular evaluation and effective date.  

In May 2007, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In May 
2008, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate the Board's decision regarding only 
one of three issues addressed by the Board at that time 
(cited above).  The Court granted the motion that month, 
vacating and remanding the case to the Board.  No other issue 
is before the Board at this time.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion states that the VA examination in this case 
was "inadequate".  While the examiner stated that he could 
not determine whether the veteran's ED was caused solely by 
his PTSD mediation, it was found by the parties of the joint 
motion that he failed to provide an opinion as to what 
extent, if any, the veteran's PTSD medication "contributed" 
to his ED. 

In light of this finding by the Court, the case is REMANDED 
for the following action:

The RO should arrange for a VA examination 
to determine the etiology of the veteran's 
ED.  The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  A copy of this 
remand and the joint motion must be 
reviewed by the examiner.  All necessary 
tests should be performed. 

With respect to ED, the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability (a) was caused, or (b) is 
aggravated, by the veteran's service-
connected PTSD.  As stated in the joint 
motion, the question is to what extent, if 
any, did the veteran's PTSD medication 
"contributed to his ED." 
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




